ORDER
The opinion 812 F.2d 426 (9th Cir.1987), filed March 5, 1987, is hereby amended as follows:
(1) Page 429, col. 1, lines 36-37:
Under the heading “(i),” “all of the state defendants,” is replaced with “state defendants Scribner, Hans Van Nes, Richard Rominger, and Robert Dowell.”
(2) Page 429, col. 2, line 5:
The semicolon following “1981” is replaced with a period. The phrase “and (iv)” is deleted and replaced with: “In his affidavit, Allen also alleges that.”
(3) Page 434, footnote 17:
In the parenthetical following the citation to Bart v. Telford, 677 F.2d 622, 625 (7th Cir.1982),” the words “summary judgment” are changed to “motion to dismiss.”